                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF TENNESSEE
                                         AT NASHVILLE

VISION REAL ESTATE INVESTMENT                            )
CORP, et al.,                                            )
                                                         )   No. 3:18-cv-00014
           Plaintiffs,                                   )
                                                         )   Judge Campbell
v.                                                       )   Magistrate Judge Newbern
                                                         )
METROPOLITAN GOVERNMENT OF                               )   JURY DEMAND
NASHVILLE AND DAVIDSON                                   )
COUNTY, et al.                                           )
                                                         )
               Defendants.                               )

       MEMORANDUM OF LAW IN SUPPORT OF THE METROPOLITAN
  GOVERNMENT’S MOTION TO STAY PROCEEDINGS AND ADMINISTRATIVELY
                           CLOSE CASE

               The Metropolitan Government (“Metro”) moves to stay and administratively close this

case and states to the Court as follows:

                                         FACTUAL BACKGROUND

               This case arises out of a series of business transactions between Metro and Plaintiff

Michael Hampton (“Hampton”) and his business entities, Vision Real Estate (“Vision”) and

Autumn Assisted Living (“Autumn”)(collectively, “Plaintiffs”). This Court set forth a very

thorough description of the facts of this case in its September 30, 2019 Memorandum Opinion,

which Metro hereby incorporates by reference herein. (Doc. No. 94 at 1-10).

               After the business transactions at issue fell apart, Plaintiffs sued Metro, the Metropolitan

Development and Housing Agency (“MDHA”), and Metro Councilmen Jim Shulman and

Dominick Leonardo under a number of federal and state law theories. Metro filed an Answer on

October 10, 2018 (Doc. No. 66) and a Motion for Judgment on the Pleadings on October 25,

2019 (Doc. No. 99). Included in Metro’s Answer were the affirmative defenses of estoppel and



{N0311334.1}

     Case 3:18-cv-00014 Document 110 Filed 11/15/19 Page 1 of 6 PageID #: 1025
unclean hands, among other defenses. Metro also presented the defense that it was Plaintiffs, not

Metro, who breached the contracts at issue.

               On December 14, 2018, a Davidson County grand jury indicted Plaintiff Michael

Hampton on 46 separate criminal counts. See Exhibit A hereto.1 Counts 1 and 2 were for theft

of property. Count 1 deals with theft from the trust accounts of residents of Autumn Assisted

Living Facility. Count 2 deals with the theft of between $10,000-$60,000 from Metro, and

Counts 3-46 are for willful abuse, neglect, or exploitation of adult residents of Autumn Assisted

Living Facility. Metro respectfully submits that resolution of any of these criminal charges

against Plaintiff Hampton would resolve any claims that he might have that Metro is liable for a

violation of due process rights, breach of contract, or any other claim in this case related to the

collapse of the contracts at issue between Metro and Plaintiffs. Accordingly, Metro asks that this

matter be stayed and administratively closed until the criminal charges against Plaintiff Michael

Hampton have been resolved.

                                             LEGAL ANALYSIS

               A district court has broad discretion in determining whether to stay a civil action while a

criminal action involving the same set of facts is pending or impending. Chao v. Fleming, 498 F.

Supp. 2d 1034, 1037 (W.D. Mich. 2007) (citing Landis v. N. Am. Co., 299 U.S. 248, 254-55

(1936); Keating v. Office of Thrift Supervision, 45 F.3d 322, 324 (9th Cir. 1995) (citing Fed. Sav.

& Loan Ins. Corp. v. Molinaro, 889 F.2d 899, 902 (9th Cir. 1989)). This Court must weigh

several factors to determine whether it is appropriate to grant a stay. These considerations

include (1) the extent to which criminal and civil issues overlap; (2) the posture of the criminal

proceedings; (3) the interest of the plaintiff in proceeding expeditiously and weighed against the


1
 The Court may take judicial notice of an indictment. See United States v. Alexis, 603 F. App’x
466, 468 n.2 (6th Cir. 2015) (citing FED. R. EVID. 201).


{N0311334.1}

     Case 3:18-cv-00014 Document 110 Filed 11/15/19 Page 2 of 6 PageID #: 1026
potential prejudice cause by the delay; (4) the burden imposed on the defendants; (5) the interest

of the courts; and (6) the interest of the public. Trustees of the Plumbers & Pipefitters Nat'l

Pension Fund, 886 F.Supp. at 1139; see also Chagolla v. City of Chicago, 529 F.Supp.2d 941,

945 (N.D.Ill.2008) (footnotes and citations omitted). All of the aforementioned factors counsel

in favor of staying this case.

               The analysis for granting a stay begins by examining the extent to which the criminal and

civil cases overlap. The more the cases connect, the more likely a stay will be granted. Sec. &

Exch. Comm. ‘n v. Dresser Indus., Inc., 628 F.2d 1368, 1376 (D.C.Cir. 1980); see also Newell v.

Cty. of Wayne, No. 12-CV-14928, 2013 WL 4613613, at *3–4 (E.D. Mich. Aug. 29, 2013). In

this case, Plaintiffs’ claims against Metro are based entirely on the notion that they were

unlawfully discriminated against and that their property interests and contractual rights were

infringed upon solely because of Metro’s wrongdoing and through no fault of the Plaintiffs. The

indictments, however, provide support to Metro’s defenses related to its well-justified reasons for

terminating the contracts at issue in the manner that it did. Thus, the large degree of overlap

between the criminal and civil proceedings weighs in favor of a stay.

               Second, as to the posture of the criminal proceedings, “[T]he strongest case for deferring

civil proceedings until after completion of criminal proceedings is where a party under

indictment for a serious offense is required to defend a civil or administrative action involving

the same matter.” SEC v. Dresser Indus., Inc., 628 F.2d 1368, 1475 (D.C.Cir.) (en banc), cert.

denied, 449 U.S. 993, 101 S.Ct. 529, 66 L.Ed.2d 289 (1980). That factor is clearly satisfied here.

               Third, there is no prejudice to Plaintiff Hampton delaying any civil trial, as it will allow

him to focus on the pending criminal proceedings without fear that discovery in the civil case

will infringe upon his Fifth Amendment rights or somehow prejudice his rights as a criminal




{N0311334.1}

     Case 3:18-cv-00014 Document 110 Filed 11/15/19 Page 3 of 6 PageID #: 1027
defendant. Further, and potential concerns that Plaintiff Hampton might have about preserving

witness testimony and the like would be alleviated by the fact that the criminal and civil matters

do so closely overlap, and thus will presumably involve many of the same issues, witnesses, and

evidence. Therefore, witness testimony and documents will be preserved in the criminal

proceedings and will not somehow be compromised by any delay in the civil case.

               Fourth, allowing this case to proceed to the discovery stage will burden the Defendants

unnecessarily, as Metro (and MDHA as well) will be required to spend extensive time and

resources in this case defending myriad claims that may very well be mooted by the resulting of

Plaintiff’s criminal charges. Additionally, Metro will seek a great deal of discovery from

Plaintiff Hampton himself that will inevitably touch on the issues in the criminal trial. This, of

course, would make Plaintiff Hampton choose between forfeiting his Fifth Amendment rights

and frustrating the discovery process. See Chao, 498 F. Supp. 2d at 1040 (discussing the Court’s

burden of having to deal with defendants’ “likely repeated assertions of their fifth amendment

rights.”). Defendant Hampton also would be subjected to discovery in this case that exceeds the

limits of Tenn. R. Crim. P. 16(a) applicable to the criminal case, which could be the source of

various discovery disputes both in this Court and in Criminal Court.                Staying proceedings

alleviates these burdens and prevents the discovery in the civil case from being conducted

piecemeal or in stops and starts that would be ineffective for both Metro and Plaintiffs.

               Fifth, the interests of the Court counsel in favor of a stay of proceedings. By staying the

case, the Court can conserve its scarce resources and avoid potential repetitive discovery disputes

that will no longer be at issue after the criminal trial. For example, certainly if Plaintiff Hampton

is convicted of stealing money from Metro in October 2016, Metro’s termination of its Second

Contract with Plaintiffs in January 2017 cannot be deemed to have been wrongful in any manner




{N0311334.1}

     Case 3:18-cv-00014 Document 110 Filed 11/15/19 Page 4 of 6 PageID #: 1028
on Metro’s part. Likewise, a conviction on any of the 46 Counts could establish that Plaintiffs

are estopped from arguing that they complied with the conditions precedent of the contracts at

issue. Thus, it would not be in the interests of judicial economy to engage in months of

discovery in this incredibly document-intensive case if indeed resolution of the criminal case

decides most, if not all, of Plaintiffs’ claims against Metro.

               Sixth, the public interest favors conserving judicial resources while allowing an orderly

and unfettered administration of justice within the criminal justice system. And perhaps even

more importantly, the public interest is served by preventing a Plaintiff under indictment for

abusing and stealing from some of society's most vulnerable citizens from simultaneously

pursuing monetary damages for himself for the time period that he is alleged to have been

committed such acts. Because all six factors favor staying this case, Metro respectfully asks this

Court to stay and administratively close this action.

                                                    Respectfully submitted,

                                                    DEPARTMENT OF LAW OF THE
                                                    METROPOLITAN GOVERNMENT OF
                                                    NASHVILLE AND DAVIDSON COUNTY
                                                    ROBERT E. COOPER,, JR., #6690
                                                    DIRECTOR OF LAW

                                                    /s/ Keli J. Oliver
                                                    Keli J. Oliver (#21023)
                                                    Melissa Roberge (#26230)
                                                    Assistant Metropolitan Attorneys
                                                    Metropolitan Courthouse, Suite 108
                                                    P.O. Box 196300
                                                    Nashville, Tennessee 37219
                                                    (615) 862-6341
                                                    Counsel for the Metropolitan Government




{N0311334.1}

     Case 3:18-cv-00014 Document 110 Filed 11/15/19 Page 5 of 6 PageID #: 1029
                                    Certificate of Service

       This is to certify that a copy of the foregoing has been forwarded via the court’s ECF/CM
system to:

George R. Fusner, Jr.                            Fred C. Statum III
Law Office of George R. Fusner                   J. Caralisa Connell
Partin Ray Building                              Manier & Herod, PC
7104 Peach Court                                 1201 Demonbreun Street
Brentwood, TN 37027                              Suite 900
                                                 Nashville, TN 37203
William T. Ramsey, Esq.
Kendra E. Samson, Esq.
Neal & Harwell, PLC
1201 Demonbreun Street
Suite 1000
Nashville, TN 37203

on this the 15th day of November 2019.

                                            /s/Keli J. Oliver
                                            Keli J. Oliver




{N0311334.1}

     Case 3:18-cv-00014 Document 110 Filed 11/15/19 Page 6 of 6 PageID #: 1030
